DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 39 and 56-60 are directed to a “combustion.”  A “combustion” is not a recognized statutory class of invention.  See 35 U.S.C. 101.  For purposes of examination, Examiner construes the claims as being directed to a method of combustion, although they could likewise be conceivably directed to a method of forming a combustible fuel or a combustible fuel composition.

Claim Objections
Claim 56 is objected to because of the following informalities: the claim does not contain a period.

Specification
The disclosure is objected to because of the following informalities: the status of the parent application 16/948,698 should be amended to reflect its issue as U.S. Pat. No. 11,427,772.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 39 and 56-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because “combustion” is not a recognized statutory class of invention and Applicant’s intention is not clear as to what exactly he is intending to cover.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 39 and 56-60 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 39 and 56-60, the claims are being interpreted as a method of combustion (see discussion supra at paragraph 2).  In this regard, the claims are indefinite inasmuch as they do no recite any actual method steps.

Allowable Subject Matter
Claims 39 and 56-60 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claims 39 and 56-60, Examiner considers Lenglet (US 2009/0308788) to be the closest relevant prior art reference.  Lenglet discloses combining light tight oil and processed high sulfur fuel oil (see Lenglet, Abstact), wherein the high sulfur fuel oil is processed by residue hydroconversion (see Lenglet, paragraphs [0028] and [0029]), at least one second step (F2) for fractionation of at least a portion (R1) by vacuum distillation (VAC-DIST) and/or by solvent deasphalting (SDA) to produce at least one second non asphaltenic stream (E2), at least one step for hydrotreatment (HDT), and/or hydroconversion (HDC), and/or hydrocracking (HDK) of at least a portion of (E2) to produce an effluent (HE2).  However, Lenglet does not disclose or otherwise suggest wherein a hydrocarbon blend is formed from a range of hydrocarbon constituents in accordance with the requirements of Applicant’s claim 39.  Thus, Examiner finds Applicant’s claims patentable over the disclosure of Lenglet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Satchell (US 2007/0108100) and Beaton (US 5,124,027).  Satchell and Beaton disclose methods for the hydroconversion of hydrocarbon feeds (see Satchell, Abstract) (see Beaton, Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771